Citation Nr: 1204741	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of fractured left fourth and fifth fingers, to include radicular pain through the hand and wrist.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO, in pertinent part, denied service connection for broken fourth and fifth fingers of the left hand, to include pain going up the wrist.  

In September 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In September 2010, the Board remanded the claim for service connection for residuals of fractured left fourth and fifth fingers, to include radicular pain through the hand and wrist, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in an October 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In October 2011, the Veteran submitted copies of VA treatment records from the Hines VA Medical Center (VAMC), dated from November 2006 to September 2011 in support of his claim for service connection.  While these records were received at the RO prior to issuance of the October 2011 SSOC, they do not appear to have been considered in that SSOC (as the AMC specifically stated that it had not received a response from the Veteran or additional pertinent medical records).  The Board notes that many of the records submitted by the Veteran in October 2011 are duplicative of VA treatment records which were previously associated with the claims file.  In any event, as the claim is being remanded, the Agency of Original Jurisdiction will have the opportunity to consider this evidence.   See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In the September 2010 remand, the Board noted the Veteran's assertion that he injured the fourth and fifth fingers on his left hand in May 1983 when he fell during an Army training exercise.  The Veteran has stated that his fingers were fractured and treated with a splint.  The Board further noted that the Veteran had made clear that his May 1983 injury was separate and distinct from a September 1982 injury in which he fractured his left index finger.  

The Board observed that the Veteran's service treatment records confirmed the September 1982 injury, in which his left index finger was fractured, but did not reveal a second injury in May 1983.  It was pointed out, however, that the service treatment records appeared to be incomplete, as they did not contain any treatment records after March 1983, to include the Veteran's separation examination. The Board went on to indicate that Veteran's claim hinged on whether an in-service injury to the left fourth and fifth fingers could be confirmed.  Accordingly, the claim was remanded so the AMC/RO could attempt to obtain outstanding service treatment records.  

The September 2010 remand instructed that the RO should make additional attempts to obtain the Veteran's missing service treatment records and separation examination.  Specifically, the RO was instructed to ask CURR, the Army, the Army Hospital in Fort Stewart, Georgia, and any other relevant organization for the Veteran's treatment, clinical, or hospitalization records from March 1983 to July 1983, to include his separation examination.

In October 2010, the AMC requested any and all medical records on file for the Veteran, for the period from March 1983 to July 1983, from Winn Army Community Hospital at Fort Stewart, Georgia.  In a response received later that month, a medical correspondence clerk from Winn Army Community Hospital indicated that he was unable to locate the individual.  

Also in October 2010, the AMC asked the National Personnel Records Center (NPRC) to furnish active duty inpatient clinical records for a hand injury of the fourth and fifth fingers at Winn Army Hospital in Fort Stewart, Georgia, dated from March through July 1983.  In December 2010, the NPRC responded that searches of Winn Army Hospital at Fort Stewart, Georgia for 1983 were conducted, but no records were located.  

The AMC also requested records regarding a May 1983 injury to the Veteran's fourth and fifth fingers from the U.S. Army Combat Readiness/Safety Center in Fort Rucker, Alabama.  In April 2011, the Freedom of Information Act Officer from that facility responded that a search of the automated records for an accident report was met with negative results.  She added that she was unable to find any record matching the accident description.  

In October 2011, the AMC made a Formal Finding of Unavailability, stating that the Veteran's clinical, treatment, or hospitalization records from Fort Stewart, Georgia, dated form March through July 1983, were not available.  The AMC indicated that it had contacted the NPRC for and requested complete medical and dental records and received a response that records were unavailable on September 20, 2011.  The AMC also stated that it had contacted the NPRC and requested inpatient clinical records and received a response that "No records were located" on January 4, 2011.  

The January 4, 2011 response referenced by the AMC appears to refer to the December 2010 response discussed above, as a copy of the request and response was printed on January 4, 2011.  The September 2011 response referenced by the AMC, however, appears to refer to an October 2006 request for the Veteran's service treatment records.  These records, which do not include any treatment dated after March 1983, were previously associated with the claims file in October 2006.  It appears that the AMC simply printed a copy of this request and response on September 20, 2010.  

Importantly, the Board highlights that the October 2010 request for records from the NPRC asked only for inpatient clinical records from Winn Army Hospital.  The Board's September 2010 remand had instructed the AMC/RO to request the Veteran's treatment, clinical or hospitalization records from March 1983 to July 1983, to include his separation examination.  There is no indication that outpatient treatment records, or a copy of the separation examination report, have been requested from any facility other than Winn Army Community Hospital since the September 2010 remand.  Accordingly, the Board finds that remand is required so that additional efforts may be made to obtain any outstanding service treatment records.  See Stegall, 11 Vet. App. at 271.  

In requesting additional service treatment records on remand, the AMC/RO is advised that the Veteran's VA treatment records reflect that he has a hyphenated last name (listed on the title page of this decision).  While the service treatment records currently associated with the claims file do not include this hyphenated last name, the envelope containing these records does list the hyphenated last name.  To ensure thoroughness, records should be requested using both the Veteran's name as listed on his September 2006 claim for service connection and his hyphenated last name as listed in his recent VA treatment records.  

Additionally, the Board notes that the Veteran's service personnel records are not of record.  As these records might include any physical profiles associated with the claimed fracture of the left fourth and fifth fingers, these records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

If any evidence associated with the claims file on remand corroborates (or tends to corroborate) an in-service left hand injury, other than the September 1982 injury, the Veteran should be afforded a VA examination to obtain a medical nexus opinion regarding his claimed disability of the left fourth and fifth fingers.  

The record also indicates that there are outstanding post-service treatment records which are potentially pertinent to the claim on appeal.  In this regard, in November 2006, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), in which he reported receiving treatment for two broken fingers at the VA facility in Fort Stewart, Georgia, around April to May 1993.  It appears that the Veteran was likely referring to the Hinesville VA Outpatient Clinic (OPC), located about five miles from Fort Stewart.  Despite the submission of this VA Form 21-4142, no treatment records from the Hinesville OPC have been requested.  As any records of VA treatment from this facility are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, the Board notes that, at the time of the September 2010 remand, the only VA treatment records associated with the claims file were records from the Hines VA Medical Center (VAMC) dated in July 1999.  On remand, the AMC associated with the claims file treatment records from that facility, dated from January 2009 to September 2011.  Subsequently, the Veteran furnished VA treatment records from this facility, dated from November 2006 to September 2011.  The records submitted by the Veteran indicate that he also received treatment at that facility in 2004.  As the claim is being remanded, the AMC/RO should associate with the claims file any outstanding treatment records from the Hines VAMC, dated from July 1999 to November 2006, and since September 2011.  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During VA treatment in January 2011, the Veteran reported that he was being treated for a broken finger by a private medical provider.  No private treatment records are currently associated with the claims file.  On remand, the Veteran should be asked to identify the private medical provider referenced in January 2011, and the AMC/RO should attempt to obtain any pertinent treatment records from this provider.  

Additionally, in his September 2006 claim for service connection, the Veteran reported that he was receiving disability benefits from the Office of Workers' Compensation.  On remand, the Veteran should be asked to clarify whether he is receiving workers' compensation benefits related to his left fourth or fifth fingers and, if so, the AMC/RO should request that the Veteran submit any necessary release required to obtain a copy of the determination associated with the his claim for workers' compensation, as well as copies of all medical records underlying that determination.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Department of the Army, and any other appropriate source to request any outstanding service treatment records dated from March through July 1983, to include the Veteran's separation examination report.  Requests using both the Veteran's last name as listed in his September 2006 claim for service connection and his hyphenated last name, as listed in his recent VA treatment records, should be accomplished, as appropriate.  

The AMC/RO is reminded that it should continue efforts to obtain any outstanding service treatment records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain such records would be futile.  All records and/or responses received should be associated with the claims file. 

If no additional service treatment records are obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the service treatment records, listing alternative sources, and requesting that he furnish any such records in his possession or that he identify the possible location of such records. 

2.  Contact the NPRC, and any other appropriate source, to request the Veteran's service personnel records, to include any administrative remarks and/or physical profiles.  Requests using both the Veteran's last name as listed in his September 2006 claim for service connection and his hyphenated last name, as listed in his recent VA treatment records, should be accomplished, as appropriate.  

The AMC/RO is reminded that it should continue efforts to obtain the Veteran's service personnel records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain such records would be futile.  All records and/or responses received should be associated with the claims file. 

If the Veteran's service personnel records are not obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the service personnel records and requesting that he furnish any such records in his possession or that he identify the possible location of such records. 

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left fourth and/or fifth fingers.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for treatment records from the Hinesville VA OPC (to include records dated in April and May 1993), and records from the Hines VAMC (dated from July 1999 to November 2006 and since September 2011).

4.  Ask the Veteran to identify the private medical provider from whom he received care for a broken finger, as referenced during VA treatment in January 2011.  If the Veteran identifies this provider, request that the Veteran submit any necessary release required to obtain any outstanding, pertinent treatment records from this provider, and request these records. 

5.  Ask the Veteran to clarify whether he is receiving, has received, or has filed a claim for workers' compensation benefits related to his left fourth or fifth fingers.  If so, request that the Veteran submit any necessary release required to obtain a copy of the determination associated with his claim for workers' compensation, as well as copies of all medical records underlying that determination, and request these records.  

6.  If any evidence associated with the claims file on remand corroborates (or tends to corroborate) an in-service left hand injury, other than the September 1982 injury, the Veteran should be afforded a VA examination to determine the etiology of his claimed left fourth and fifth finger disabilities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current disorders regarding the left fourth and/or fifth fingers.  In regard to any diagnosed disorders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include the reported injury therein.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

7.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


